Exhibit 10.1





SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release ("Agreement") is made and entered
into by and between Jamison Stafford, Loren Wimpfheimer, Commerce Planet, Inc.,
David Foucar, Charles Gugliuzza, Dominic Bohnett, Chris Cruttenden, James T.
Crane, Iventa LLC, and Tony Roth, and shall be effective February 13, 2009.

RECITALS

 1.       Definitions:

As used in the Agreement, the following terms shall mean as follows:

a.  "Stafford" shall mean Jamison Stafford and Loren Wimpheimer.

b.  "Commerce Planet" shall mean Commerce Planet, Inc.

c.  "Iventa" shall mean Iventa LLC.

d.  "Foucar" shall mean David Foucar.

e.  "Gugliuzza" shall mean Charles Gugliuzza.

f.  "Bohnett" shall mean Dominic Bohnett.

g.  "Cruttenden" shall mean Chris Cruttenden.

h.  "Crane" shall mean James T. Crane.

i.  "Roth" shall Tony Roth.

j.  "The Parties" shall mean Stafford, Commerce Planet, Hill, Foucar, Gugliuzza,
Bohnett, Cruttenden, Crari'e and Roth.

k.  "Claims" shall mean any claims or debts of whatever kind or nature at law,
equity or otherwise, whether known or unknown, suspected or unsuspected, fixed
or contingent, concealed or hidden, which have existed or which do exist from
the beginning of time until the date hereof In this regard, and notwithstanding
section 1542 of the California Civil Code, the term "Claims" as defined above
shall include all such Claims as are referred to in Civil Code section 1542 or
any other comparable provisions or principles of state or federal law or common
law.

 2.       Background

a.  Stafford filed an action against Commerce Planet and other Parties in the
Los Angeles Superior Court entitled "Stafford v. Commerce Planet, Inc., et al ,"
Case No. BC 392 533 ("Stafford Action"). Commerce Planet filed a cross-complaint
against Stafford and Wimpfheimer in the Stafford Action.

b.  Commerce Planet filed an action against Gugliuzza and other defendants in
the Santa Barbara Superior Court entitled "Commerce Planet, Inc. v. Gugliuzza,
et al.,"Case No. 1304809 ("Commerce Planet Action"). Gugliuzza filed a
cross-complaint against Commerce Planet and other Defendants the Commerce Planet
Action.

--------------------------------------------------------------------------------



c.  It is the desire of the Parties to fully and finally settle and resolve all
disputes and differences which exist between the Parties, known or unknown,
including, without limitation, claims arising from the facts and circumstances
contained in or related to the allegations made in the Stafford Action or the
Commerce Planet Action, or set forth above to avoid the risks and costs of
further litigation.

AGREEMENT

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the Parties agree as follows:

3.       Incorporation of Recitals. The Parties incorporate into this Settlement
Agreement all of the recitals set forth above.

4.       Assignment by Commerce Planet of payments owing from Morlex
transaction. Commerce Planet represents and warrants that it has entered into an
agreement with Morlex under the terms of which Morlex is required to pay
Commerce Planet $200,000 over a 12 month period beginning on February 21, 2009
as such obligation is reflected in the agreement between Commerce Planet and
Morlex reflected in the public filings of said agreement with the SEC by
Commerce Planet. Commerce PIanet shall execute the assignment attached hereto as
Exhibit 1 and shall take all steps necessary to ensure Stafford's collection of
the sums owing thereunder.

5.       Payment by Commerce Planet to Stafford. Commerce Planet shall pay
Jamison Stafford the sum of $2,579,006. In exchange for the assignment set forth
in paragraph 6, Stafford agrees to defer collection of the amount until such
time as all efforts to collect this amount and any other settlement payments
made by Commerce Planet hereunder from Carolina Casualty Insurance Company have
been exhausted.

6.       Assignment of Claims against Director's and Officer's Insurance Policy
by Commerce Planet to Stafford . Commerce Planet shall execute the assignment of
all claims it has against Carolina Casualty Insurance Company in the form
attached hereto as Exhibit 2. In this regard, Commerce Planet agrees that it
will not take any action, including the filing of bankruptcy, which would in any
way impair the claims assigned to Stafford or cause them to be transferred back
to Commerce Planet. The Parties acknowledge and agree that the effectiveness of
Stafford's releases set forth are conditioned upon the effectiveness of such
assignment and the Stafford's legal ability to pursue such assigned claims.

The Parties agree that the effectiveness of this Settlement Agreement and the
Releases set forth herein are in no way contingent upon the success or failure
of Stafford's legal action against the assigned Director's and Officer's
insurance policy, but, rather, contingent only upon no bankruptcy proceedings
being filed by or as to Commerce Planet within such statutory period of time
that would cause the assigned claims to be returned to the bankruptcy estate. It
is acknowledged by the Parties herein that one of the possible effects of a
bankruptcy filing could be the impairment Stafford's ability to collect on the
assignment of the Director's and Officer's insurance policy. Furthermore, a
bankruptcy on the part of Commerce Planet could potentially cause the return of
the Iventa assets to Commerce Planet's bankruptcy estate. Either of these
events, or the occurrence of both, could render valueless all consideration
provided not only to Stafford, but also to Gugliuzza in consideration of this
GIobal Settlement and the corresponding Releases. Only upon the successful
tolling of this period will these Releases and this Global Settlement become
fully binding and irrevocable.

2

--------------------------------------------------------------------------------



Furthermore, in the event that the Global Settlement and corresponding Releases
are voided due to a Commerce Planet bankruptcy before the releases become
irrevocable, all provisions within this Global Settlement Agreement also will be
deemed voidable by the respective holders, and other forms of consideration
including, but not limited to, potential claims, cash and asset compensation
will be returned to their current and respective owners or holders

7.       Transfer of Intellectual Property from Iventa LLC. As additional
consideration to be received by Stafford and Gugliuzza hereunder, Stafford,
Gugliuzza, Iventa and Commerce Planet agree that:

a.  A new company ("Newco") shall be formed by Stafford. Both Iventa and
Commerce Planet are financially unable to meet their ongoing support obligations
to the existing clients of Iventa. In lieu of purchasing the assets of Iventa,
Newco has agreed to accept the intellectual property rights described herein
necessary to provide ongoing support of Iventa customers, should such customers
so choose to enter into new ongoing support services with Newco. Iventa will
retain all existing liabilities and assets. Iventa will work in good faith to
transfer all existing clients to Newco before discontinuing operations in order
to mitigate damages that may arise to Iventa from its inability to provide web
support. In addition to the financial difficulties referenced, Iventa operates
at a dramatic cash deficit. The value of the Iventa license discussed herein is
nominal and will be purchased for $ 1.00 by Newco. Upon the successful
transition of the Iventa client base and all required supporting documentation
to Newco, Iventa will cease operations after 90 days and destroy all remaining
versions of the Iventa code currently in its or other third party's possession.
Iventa agrees and will represent and warrant that the sole source code of the
Iventa system will be in the exclusive possession of Newco within the close of
the 90 day period.

b.  Iventa hereby transfers to NewCo the following, and represents and warrants
that such intellectual property rights are free and clear of any encumbrances:

i.  Full, unrestricted copy of source code and all associated files and
processes owned by Iventa, including a irrevocable, exclusive license to any
copyrights therein or thereto, and unrestricted access to Iventa's servers to
ensure transfer is complete.

3

--------------------------------------------------------------------------------



ii.  All right, title and interest in and to the domain names and related
trademarks: iventa.com, godashboard.com, thebin.com, abcecommerce.com,
fanconnect.net, iventadev.com, and iventastage.com.

iii.  AT&T vanity lines, particularly (888) 848-3682.

c.  Iventa LLC agrees to assist in the migration of customer data for any
customers who chooses to migrate to NewCo.

d.  Iventa LLC agrees to cease Iventa operations within 90 days.

e.  Iventa LLC represents and warrants that it is the sole owner of Iventa
source code and agrees that it shall never sell, Iicense or otherwise transfer
Iventa source code to any other entity. Iventa further represents and warrants
that it has not already done so.

f.  Iventa LLC agrees that it shall destroy all copies of Iventa source code
after 90 days of the effective date of this Agreement.

g.  Iventa LLC, Stafford and Gugliuzza shall comply with the terms of the
Transition Plan attached hereto as Exhibit 3.

8.       Request for Dismissals. The Parties shall cause requests for dismissal
without prejudice of the complaint and cross-complaint in the Stafford Action
and the complaint and cross-complaint in the Commerce Planet Action as to any
Parties hereto, which dismissals shall be filed within seven days after this
Agreement is signed by all Parties. The Parties agree that any statutes of
limitation as to the claims asserted in the Stafford Action or the Commerce
Planet Action shall be deemed tolled as of the filing of said Actions.

9.       General Release by Commerce Planet et al. of Stafford Except for the
obligations arising from this Agreement, Commerce Planet, Foucar, Gugliuzza,
Bohnett, Cruttenden, Crane, Iventa, and Roth each irrevocably and
unconditionally releases, acquits, and forever discharges Stafford, Wimpheimer,
and each of their employees, agents, representatives, predecessors, successors,
assigns, attorneys, and all persons acting by, through, under or in concert with
them, the ("Stafford Releasees"), from any and all obligations under any current
or former agreements, including any employment agreements, and from any Claims.

10.      General Release by Stafford and Wimpfheimer. Except for the obligations
arising from this Agreement, Stafford and Wimphheimer each irrevocably and
unconditionally releases, acquits, and forever discharges Commerce Planet,
Foucar, Gugliuzza, Bohnett, Cruttenden, Crane, Iventa, and Roth and each of
their employees, agents, representatives, predecessors, successors, assigns,
attorneys, and all persons acting by, through, under or in concert with them,
from any and all CIaims. This release does not release Michael Hill from any
Claims by Stafford or Wimpffieimer. This release is expressly conditioned upon
the effectiveness of the assignment of the insurance claims set forth in
paragraph 6 above and Stafford's legal ability to pursue such claims to judgment
or settlement. Stafford and Wimpfheimer shall retain their shares in Commerce
Planet and all rights as shareholders of Commerce Planet with respect to any
transactions between Commerce Planet and any third party, including the Morlex
transaction. This release shall not release Claims by Stafford and Wimpfheimer
against Jasper + Hall or any of its agents, employees, or owners.

4

--------------------------------------------------------------------------------



11.      General Release by Commerce Planet, et al. Except for the obligations
arising from this Agreement, Commerce Planet, Iventa, Foucar, Gugliuzza,
Bohnett, Crittenden, Crane, Iventa, and Roth each irrevocably and
unconditionally releases, acquits, and forever discharges the other and each of
the other's employees, agents, representatives, predecessors, successors,
assigns, attorneys, and all persons acting by, through, under or in concert with
them, from any and all Claims.

12.      Waiver of Section 1542. It is the intention of the Parties that this
Agreement and the releases contained herein shall constitute a full and final
accord and satisfaction of all Claims that the Parties may have or hereafter be
deemed to have against each other. In furtherance of this intention, each Parry
expressly waives any statutory or common law provision that would otherwise
prevent this release from extending to Claims that are not currently known or
suspected to exist in any Party's favor at the time of executing the release and
which if known by that Parry, might have materially affected his settlement as
provided for hereunder. The Parties acknowledge that they are familiar with
Section 1542 of the California Civil Code, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN His FAVOR AT THE TIME OF EXECUTING THE LEASE, WHICH IF KNOWN
BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Each Party waives and releases any rights or benefits that he may have under
Section 1542 to the full extent that he may lawfully waive such rights and
benefits, and each Party acknowledges that he understands the significance and
consequences of the waiver of the provisions of California Civil Code section
1542 and that he has been advised by his attorney as to the significance and
consequences of this waiver. Each of the Parties agrees that this waiver is an
essential and material term of this Agreement, as well as the definition of
"Claims," and that without such waiver this Agreement would not have been
entered into.

13.      Other Provisions.

a. Warranty Re Ownership of Claims Released. Each Party represents and warrants
that he is the sole owner of all Claims he may have against the other or arising
out of the Action or any of the above-mentioned facts and that he has not
transferred or agreed to transfer any Claims released under the terms of this
Agreement. Each Party further agrees to indemnify and hold the other Party
harmless from and against any liability, loss, judgment, settlement, costs, or
expense, (including without limitation reasonable attorney's fees) resulting
from, arising out of, or occasioned by the breach of the foregoing
representation and warranty.

5

--------------------------------------------------------------------------------



b.  Covenant Re Present and Future Litigation. With respect to Claims released
under this Agreement, each Party agrees that he will not hereafter, either
individually or on behalf of any other person or entity, (i) commence, maintain,
or prosecute any action or proceeding at law or otherwise, (ii) assert any right
of any nature, or (iii) assert any Claims against any other Party to this
Agreement. Each Party further represents and warrants that he has not commenced
any other action or proceeding at law or otherwise based on Claims arising out
of the subject matter of the Action or any of the outer facts set forth in the
Recitals above on his own behalf or on behalf of any other person or entity
against any Party to this Agreement.

c.  Acknowledgment of Risk. It is understood by the Parties that the facts with
respect to which this Agreement is made may hereafter prove to be other than or
different from the facts in that connection now known by any of them or believed
by any of them to be true. Each of the Parties expressly accepts and assumes the
risk of the facts proving to be so different, and each of the Parties agrees
that all of the terms of this Agreement shall be in all respects effective and
not subject to termination or rescission by any such difference in facts.

d.  No Reliance on Representations. Each of the Parties acknowledges that (i)
the other Party has not made any representations, warranties, or promises,
except those specifically set forth in this Agreement, which have induced the
Parry to enter into this Agreement; (ii) he has not relied upon any
representations, warranties, promises or conditions made by the other Party or
the other Parry's attorneys, agents or representatives not specifically set
forth in this Agreement in entering into this Agreement; (iii) he has executed
this Agreement after independent investigation and without fraud, duress or
undue influence; and (iv) he has been independently represented by legal counsel
during the negotiation of this Agreement and has executed this Agreement after
consulting with his own legal counsel.

e.  Future Legal Developments Not To Apply. The Parties agree that subsequent
changes in California law or federal law, through legislation or judicial
interpretation, which create or find additional or different rights and
obligations of the Parties shall not affect this Agreement.

f.  Execution of Other Documents and Further Acts. In addition to the acts
recited in this Agreement to be performed by each of the Parties, each Party
agrees to perform or cause to be performed all further acts and to execute or
cause to be executed promptly all documents and instruments necessary to give
effect to each term of this Agreement.

6

--------------------------------------------------------------------------------



g.  Governing Law. This Agreement shall be construed and enforced under and in
accordance with the law of the State of California.

h.  Indemnification. Each Party agrees to indemnify and hold each other Party
harmless from and against any liability, loss, judgrrtent, settlement, costs, or
expense (including without limitation reasonable attorney's fees) resulting
from, arising out of, or occasioned by that Party's breach of the warranties and
representations contained in this Agreement.

i.  Attorney's Fees and Costs in This Matter. Each of the Parties shall bear his
own costs and attorney's fees in connection with the Action or arising out of
the subject matter hereof.

j.  Future Attorney's Fees. Should any Party institute any action or proceeding
to enforce any provision of this Agreement, or for damages by reason of any
alleged breach of any provision of this Agreement, or for a declaration of such
Party's rights or obligation hereunder, or for any other remedy, the prevailing
party in such action or proceeding shall recover from the losing party all
attorney's fees, costs, and expenses reasonably incurred by the prevailing party
for the services rendered for or on behalf of such prevailing party.

k.  Non-Waiver. No waiver of the breach of any of the provisions of this
Agreement shall be a waiver of any preceding or succeeding breach of the
Agreement or any other provisions of it.

1.  Construction. As used herein, the masculine gender shall include the
feminine and neuter, and the singular shall include the plural, wherever the
context and fasts require such construction.

m.  Execution in Counterparts This Agreement may be executed in counterparts,
all of which, when taken together, shall constitute one agreement with the same
force and effect as if all signatures had been entered on one document.

n.  Merger and Modification. This Agreement contains the entire agreement
between the Parties with respect to the subject matter hereof, supersedes all
prior agreements, negotiations, and oral understandings, if any, and may not be
amended, supplemented, or discharged, except by an instrument in writing signed
by each of the Parties hereto. The Parties represent and warrant that there are
no other agreements, written or oral, between them with respect to the subject
matter of this Agreement that are not incorporated herein.

o.  No Admission of Liability. This Agreement is entered into for the settlement
and compromise of disputed claims and shall never be treated as an admission of
liability by any Party for any purpose.



7

--------------------------------------------------------------------------------



p.  Agreement Drafted Jointly. This Agreement was drafted jointly by the
Parties. Therefore, in any construction of this Agreement, the Agreement shall
not be construed against either party.

q.  Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon each of the Parties and their respective successors, assigns,
heirs, executors, administrators and legal and personal representatives.

r.  Headings. The heading of the paragraph of this Agreement are inserted. for
convenience only and shall not be deemed to constitute a part hereof.

s.  Severance. If any provision of this Agreement or any payments pursuant to
the tee hereof shall be invalid or unenforceable to any extent, the remainder of
this Agreement and any other payments hereunder shall not be affected thereby
and shall be enforceable to the greatest extent permitted by law.

t.  Facsimile Signatures. This Agreement maybe executed by facsimile, and
facsimile signatures shall have the same force and effect as original
signatures.

u.  Warranty of Authority. Each person executing this Agreement represents and
warrants that he has the full power and authority to enter into this Agreement
on behalf of the entity or person for which he signs or for whose benefit this
Agreement is entered into and to make this Agreement binding onany such entity
or person.

v.  Retention of Jurisdiction. The requests for dismissal referenced in
paragraph 8 herein shall acknowledge the continuing jurisdiction of the Los
Angeles Superior Court in the Stafford Action and the Santa Barbara Superior
Co~.iit in reference to the Commerce Planet Action to enforce the terns of this
Settlement Agreement and Mutual Release under CCP 664.6.

In witness whereof, the Parties have executed this Agreement as of the date set
forth in the first page of this Agreement.



/s/ Jamison Stafford

 

/s/ Loren Wimpfheimer

Jamison Stafford

Loren Wimpfheimer

8

--------------------------------------------------------------------------------





/s/ Anthony G. Roth

 

/s/ Anthony G. Roth

Commerce Planet, Inc. by

Iventa LLC, by

 

Anthony G. Roth

Anthony G. Roth

its Director

its Director

 

/s/ David Foucar

/s/ Charles Gugliuzza

David Foucar

Charles Gugliuzza

 

/s/ Dominic Bohnett

/s/ Chris Cruttenden

Dominic Bohnett

Chris Cruttenden

 

/s/ James T. Crane

/s/ Anthony G. Roth

James T. Crane

Tony Roth



9

--------------------------------------------------------------------------------





Exhibit 1 to Settlement Agreement



Commerce Pianet, ke. ("Assignor") conveys.and assigns to Jamison Stafford
("Assignee"), an undivided 50% interest in all of its rights, remedies, titles
and/or interest in and to any and all rights to receive payments from Morlex
pursuant to that certain agreement under the terms of which Morlex is required
to pay Commerce Planet $200,000 over a 12 month period beginning ort February
21, 2009 as such obligation is reflected in the agreement between Commerce
Planet and Morlex reflected in the public filings of said agreement with the SEC
by Commerce Planet. Assignor shall hold any Morlex payments it receives in trust
for Assignee and shall pay 50% of my such payments to Assignee immediately upon
its receipt of same.

Commerce Planet represents and warrants that all applicable agreements.relating
to the Morlex agreement are attached hereto.

/s/ Jamison Stafford

 

/s/ Anthony G. Roth

Jamison Stafford

Commerce Planet, Inc., by

 

Anthony G. Roth

its Director



10

--------------------------------------------------------------------------------





Exhibit 2 to Settlement Agreement



Commerce Planet, .lnc. ("Assignor") conveys and assigns to Jamison Stafford
("Assignee"), all of its rights, remedies, titles and/or interest in and to any
and all claims and/or causes of action against Carolina Casualty Insurance
Company ("Carolina") or any other insurer arising from the facts and
circumstances regarding the lawsuit filed in the Superior Court of the State of
California for the County of Los Angeles entitled "Stafford v. Commerce Planet,
Inc., et al.," Case No. BC 392 533 ("Stafford Lawsuit"), including. but not
limited to, claims and/or causes of action for Breach of Contract, Breach of the
Covenant of Good Faith and Fair Dealing, Fraud and Declaratory Relief arising
from Carolina's failure to provide a defense or indemnity to Assignor arising
from the Stafford Lawsuit:

/s/ Jamison Stafford

 

/s/ Anthony G. Roth

Jamison Stafford

Commerce Planet, Inc., by

 

Anthony G. Roth

its Director



11